Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Allowance of claims 1-20 are indicated.
Reference Chun (US 2011/0303653) is the closest prior art. Chun teaches an induction heating cooker, comprising a plurality of working coils, a rectifier, a first inverter unit configured to apply current to working coils, switches configured to turn on/off the working coils, and controller configured to control the operation of the working coils and detect whether an object  located at the heating coils. However, Chun does not teach or suggest the limitation of a controller and the specific algorithm in the controller for detect a target object, such as “a controller that is configured to: control at least one of the first inverter, the first switch, or the second switch, supply a pulse to the first inverter based on the first resonant current becoming zero, detect whether a target object is located on the first working coil or the second working coil based on a change of the first resonant current in response to the pulse, supply a switching signal to the first inverter based on the target object being detected on the first working coil, turn on or off the first switch based on the switching signal, stop supplying the switching signal to the first inverter at a time point at which the first resonant current becomes zero, determine whether the target object remains on the first working coil before a start of a predetermined time period after stopping the supply of the switching signal, turn off the first switch and turn on the second switch at the start of the predetermined time period, and supply the pulse to the first inverter based on the first resonant current becoming zero during the predetermined time period” in claim 1, and “a controller that is configured to: control at least one of the first inverter, the first switch, or the second switch, supply a pulse to the first inverter based on the first resonant current becoming zero, and detect whether a target object is located on the first working coil or the second working coil based on a change of the first resonant current in response to the pulse…control at least one of the first inverter, the second inverter, the first switch, the second switch, the third switch, or the fourth switch to synchronize the first resonant current converted by the first inverter and the second resonant current converted by the second inverter, and control at least one of the first inverter, the second inverter, the first switch, the second switch, the third switch, or the fourth switch to detect whether a target object is located on the first working coil, the second working coil, the third working coil, or the fourth working coil based on the synchronized resonant current becoming zero” in claim 12.
In addition, one of ordinary skill in the art would not found obvious teaching or motivation among the references to meet all limitations in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRIS Q LIU/Examiner, Art Unit 3761